Citation Nr: 0909516	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  01-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent 
for hepatitis C.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance of another person, on 
housebound status or under 38 U.S.C.A. § 1114(s).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

                                                    
REPRESENTATION

Appellant represented by: Eric Worsham Attorney at  Law

                                                         
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active military service from October 1972 to 
July 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The issue concerning entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, was denied in 
an April 2003 Board decision which was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
memorandum decision dated June 2004, the Court vacated the 
Board's decision on this issue and remanded the matter for 
consideration of additional issues.  In September 2004, the 
Board remanded this issue to the RO for further evidentiary 
development.

In a statement received in February 2009, the Veteran 
withdrew an existing power of attorney and elected to proceed 
pro se.

The Board notes that, according to recent communications from 
the Veteran's treating VA physician, the Veteran's service-
connected hepatitis C results in additional complications 
such as osteoporosis (secondary to immunosuppression therapy 
with VA prescribed Prednisone), hypogonadism, chronic anemia, 
renal insufficiency, a skin disorder, muscle and joint pain, 
and a gastrointestinal disorder.  These issues, which have 
not been developed and adjudicated by the RO, are referred to 
the RO for appropriate action.

The issues of entitlement to SMC and a higher initial rating 
for hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's depressive disorder results from his 
service-connected status post liver transplant with recurrent 
hepatitis C.

2.  The claim of entitlement to TDIU is moot in light of the 
assignment of a 100 percent schedular rating for the 
Veteran's service-connected cirrhosis of the liver.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a depressive 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.310 (2008).

2.  The claim of entitlement to TDIU is dismissed as lacking 
legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.16 (2008); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for an acquired psychiatric disorder

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  He generally 
alleges that his current psychiatric symptoms are related to 
several events that occurred during service, and his claim 
has been adjudicated on a direct service connection theory 
only.

In a January 2008 rating decision, the RO granted service 
connection for cirrhosis of the liver, status post liver 
transplant, and hepatitis C.  As addressed below, there is 
medical opinion that the Veteran's psychiatric symptoms may 
be attributable to the service-connected hepatitis C, thus 
raising a secondary service connection theory.  See 38 C.F.R. 
§ 3.310.

A service connection claim includes all theories under which 
service connection may be granted, including presumptive and 
secondary service connection theories.  Bingham v. Principi, 
421 F.3d 1346, 1349 (Fed. Cir. 2005).  Thus, the Board finds 
that it has jurisdiction at this time to adjudicate the 
secondary service connection theory.

VA clinical records show that, prior to a liver transplant in 
March 2005, the Veteran had symptoms of hepatic 
encephalopathy.  Thereafter, VA clinical records note the 
Veteran's recurrence of hepatitis C, despite the prior liver 
transplant, requiring Interferon treatment.

In September 2006, a VA counseling psychologist provided an 
assessment that the Veteran suffered with recurrent 
depressive disorder, likely exacerbated by his medical 
conditions, and generalized anxiety disorder.  We find that 
the Veteran's service-connected status post liver transplant 
with recurrent hepatitis C may be considered one of those 
contributing medical conditions to the depressive disorder.

In a January 2008 report, the Veteran's treating VA physician 
appeared to relate the Veteran's symptoms of sleep 
disturbance, cognitive changes, depression and mood swings as 
resulting from service-connected hepatitis C, and stated that 
the Veteran's severe depression was further aggravated by the 
possibility of losing his transplant due to the reactivation 
of his hepatitis C.

In reports dated April 2006 and June 2008, this same 
physician provided opinion that the Veteran suffers from 
numerous complaints likely related to his hepatitis C virus, 
to include chronic depression.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

When it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt is resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Resolving any doubt in favor of the Veteran, the Board finds 
that service connection for depressive disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310.  

Nonetheless, the Board must still resolve the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, on a direct service incurrence 
basis.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. § 1110.  Specified diseases listed as chronic in 
nature, such as a psychosis, may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).  

Briefly summarized, the Veteran's service treatment records 
(STRs) do not show any complaint or treatment of a 
psychiatric disorder, but do reflect a hardship discharge to 
allow the Veteran to take care of his sick mother.

The initial postservice medical evidence of record that shows 
treatment for a psychiatric condition is a December 1999 
report of psychological evaluation by J.R. M., Ph.D., who 
indicated that the Veteran had clinically significant 
symptoms of depressed mood secondary to his medical symptoms 
and associated loss of functioning.  It was noted that the 
Veteran had sustained a right hip injury in June 1998 that 
had necessitated a total right hip replacement in January 
1999, which had caused increased physical dependence that, in 
turn, had led to many conflicts with his wife and resulted in 
him becoming socially withdrawn and worrying a lot.  The 
diagnosis was mood disorder.

Thereafter, the Veteran's private and VA clinical records 
reflect treatment for psychiatric complaints variously 
diagnosed as major depressive disorder (MDD), generalized 
anxiety disorder, depressive disorder, adjustment reaction 
with depression and PTSD.

The evidence supporting a PTSD diagnosis includes an August 
2002 statement from Dr. M. who indicated that the Veteran was 
"displaying several PTSD symptoms."  However, those 
symptoms were not identified.  An October 2002 report from 
J.C-M., M.D., provided diagnoses of recurrent, severe, major 
depressive disorder and PTSD.  The stressors for the 
Veteran's psychiatric problems were listed as 
marriage/relationship, health, financial, and the death of 
his father in June 2002.

Additionally, VA clinical records do reflect several 
instances were PTSD is reported as a diagnosis, but an 
explanation of how the Veteran met the DSM-IV criteria was 
not provided in those instances.  However, in October 2001, 
two VA clinicians concurred in an assessment that the Veteran 
did not meet the full criteria of PTSD.

Additionally, an April 2002 VA examination report diagnosed 
PTSD, stating that the information provided by the Veteran at 
the examination appeared to be consistent with a diagnosis of 
PTSD.  However, in May 2002, this examiner reviewed the April 
2002 examination report and, after a brief interview of the 
Veteran, indicated that the Veteran did not meet the criteria 
for a diagnosis of PTSD.

Evidence against the claim includes a VA psychiatric 
examination in June 2000, which diagnosed severe, major 
depressive disorder, single episode, without psychotic 
features; an addendum to the April 2002 VA psychiatric 
examination report indicating that the most appropriate 
diagnosis of the Veteran's psychiatric disorder was severe, 
major depressive disorder, single episode, without psychotic 
features which had existed since a June 1998 injury and not 
found to be associated with military service; the October 
2001 clinician assessment and May 2002 opinion stated above; 
and an August 2007 VA psychiatric examination indicating a 
diagnosis of depressive disorder not otherwise specified 
(NOS).

Based upon review of all of this evidence, the Veteran was 
afforded additional VA examination in September 2007.  The 
examination report states as follows:

This is in response to review the veteran's C-
files.  He was seen by this examiner on August 
16, 2007 and only two of the nine volumes 
comprising his C-file were available for review.

I have now had the opportunity to review the 
veteran's entire C-file including his service 
medical records.  I note in the service he was 
seen for a visit and was noted to be anxious.  
There was no mention of depression.  There 
certainly is no evidence suggesting the presence 
of a post-traumatic stress disorder.  Review of 
the veteran's extensive C-file indicates that he 
is ~ ~ ~ diagnosed with differing diagnoses which 
more often than not have involved a diagnosis of 
depression.

The veteran was seen by Dr. M[.] who wrote a 
letter in 2002 suggesting that the veteran 
displayed "severe PTSD symptoms" but found that 
those symptoms were not sufficient to warrant the 
diagnosis of post-traumatic stress disorder.

He was subsequently seen by Dr. [J.C-M] who 
opined that the veteran met the criteria for 
diagnosis of major depression recurrent, severe 
and post-traumatic stress disorder.  However, in 
her report she said that the veteran displayed 
"PTSD symptoms" but did not indicate what those 
symptoms were.  She described the veteran as 
having had a history of depression for "several 
years" in this 2002 examination.  There was 
certainly nothing present in that report which 
would indicate that the veteran had a history of 
depression extending 30 years or more.

In my examination, I did not find and have never 
found evidence of sufficient symptomatology that 
has remained consistent over the years that would 
suggest the presence of post-traumatic stress 
disorder.

Reviewing the C-file indicates that the veteran 
has reported difference causes for his depression 
at different times.  Certainly it would seem more 
likely than not that a person who was so severely 
depressed for such a long period of time could 
attribute it to the same consolation of problems.  
However, that has not been the case.  Thus, as I 
opined in the August 2007 exam, the etiology of 
the veteran's depression is essentially unknown.  
I have no evidence to suggest the presence of 
post-traumatic disorder.  I have no evidence to 
suggest that his depression began in the military 
and that that depression has persisted to this 
day and that is why the veteran is currently 
depressed.  Thus, the diagnosis, opinions as to 
etiology and GAF rating given in August 2007 exam 
are confirmed as of this date.

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 38 
U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. 
Cir. 2001) (declining to adopt the treating physician rule 
for adjudicating VA benefits).  Regardless of the source, an 
examination report must minimally meet the requirement of 
being sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 
4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and STRs, but also correspondence, raw medical data, 
financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions 
not currently at issue and Board decisions disposing of 
earlier claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data;
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

The most persuasive evidence of record indicates that the 
Veteran does not manifest any acquired psychiatric disorder, 
to include PTSD, which first manifested in service and/or is 
causally related to service.  Notably, the record contains no 
explanation how the Veteran meets the DSM-IV criteria for a 
PTSD diagnosis.  Dr. M. only reported "PTSD" symptoms.  
Similarly, Dr. J.C-M did not elaborate on how a PTSD 
diagnosis was offered and did not identify any in-service 
event as contributing to a PTSD diagnosis.  As indicated 
above, the April 2002 VA examiner indicated that the PTSD 
diagnosis provided at that time was in error.

On the other hand, VA examiners in June 2000, May 2002 and 
August 2007 did not find the presence of PTSD.  Based on all 
of this evidence, a VA examiner in September 2007 provided a 
comprehensive review of the record which, in the Board's 
opinion, accurate reflects the factual record.  This examiner 
opined that the Veteran did not meet the criteria for a PTSD 
diagnosis.  On this record, the Board finds that the 
overwhelming evidence demonstrates that the Veteran does not 
manifest PTSD.

Furthermore, there is no competent medical evidence that the 
Veteran manifests an acquired psychiatric disorder related to 
events in service or that a psychosis was manifest to a 
compensable degree within one year from service.  Rather, Dr. 
M and VA examiner's in 2000, 2002 and 2007 attributed the 
Veteran's depressive symptoms to the Veteran's loss of 
functioning and marital problems after his hip surgery in 
1998.  

In this case, the only evidence tending to support a claim of 
service connection for an acquired psychiatric disorder 
becoming manifest in service or being attributable to service 
consists of the statements of the Veteran and several lay 
witnesses.  Unfortunately, the Veteran's uncorroborated 
assertions of depressive symptoms since service are not found 
credible.  The record is devoid of psychiatric complaint 
until after his 1998 hip surgery and his 1999 consultation 
with Dr. M, which reported psychiatric difficulties caused by 
such surgery.  This report is most consistent with the entire 
evidentiary record.

As noted by the VA examiner in September 2007, the Veteran 
does not provide a reliable history of psychiatric symptoms 
or a history consistent with a long-standing depression since 
service.  Additionally, the Veteran himself provides an 
account of events and symptoms which are clearly not 
credible.  For instance, he has variously reported "off and 
on" depression since service (VA clinical record dated 
January 2004), since 1998 (VA examination report dated June 
2000), and depression since 2001 (VA clinical record dated 
November 2004).  In November 2004, the Veteran reported 
nightmares since service related to his friend dying in his 
arms.  However, in July 2002, the Veteran indicated that he 
arrived too late to help his friend and only saw the body.  
In January 2004, a VA clinician described the Veteran as a 
"poor historian."

Overall, the Veteran's allegations of in-service onset of his 
psychiatric symptoms are unreliable and inconsistent with the 
entire evidentiary record.  Similarly, the recollections of 
his daughter and spouse (since 1978) about his in service 
events and symptoms can be no better than alleged by the 
Veteran, as these individuals were not present and did not 
personally witness any of these events contemporaneous in 
time with service.  None of these statements are sufficient 
to support the claim on a chronicity basis.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  To the 
extent they offer an opinion as to the etiology of his 
psychiatric disorders, as lay persons, their opinions hold no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In sum, the evidence supports a grant of service connection 
for depressive disorder on a secondary basis, but the 
preponderance of the evidence is against a finding of in-
service incurrence of a psychiatric disorder, or PTSD, 
related to service.  There is no further doubt of material 
fact to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).

TDIU

On July 13, 2005, the Veteran filed service connection claims 
for hepatitis C with cirrhosis of the liver and an 
application of TDIU benefits.  In a January 2008 rating 
decision, the RO granted service connection for cirrhosis of 
the liver, status post liver transplant, and assigned an 
initial 100 percent evaluation effective July 13, 2005, the 
date of claim.  

As a result of the RO's decision, the award of 100 percent 
service-connected compensation for the entire appeal period 
moots out the TDIU claim.  See Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994); VA O.G.C. Prec. 6-99, 64 Fed. Reg. 52,375 
(1999) (a TDIU claim may not be considered when a schedular 
100 percent rating is in effect as no additional monetary 
benefit would accrue to a veteran).  Accordingly, the Board 
must dismiss the claim as lacking legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Duty to Assist and the Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the TDIU claim, the claim cannot be 
substantiated as a matter of law.  As such, no further VCAA 
notice is required.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

With respect to the service connection claim, the Board has 
sua sponte granted service connection for depressive disorder 
on a secondary basis.  RO letters in January 2003, September 
2004, July 2005, December 2005 and June 2006 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his direct service connection claim 
and the relative developmental duties under the VCAA.  RO 
letters in April and June 2006 advised the Veteran of the 
criteria for establishing a disability rating and an 
effective date of award, should service connection be 
established.

Overall, the above-mentioned letters in total substantially 
comply with the VCAA notice content requirements.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Any timing deficiencies were cured with 
readjudication of the claim in the August 2008 supplemental 
statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the Veteran's STRs, VA 
treatment records, Social Security Administration records, 
and private treatment records.  The Board is not aware of any 
additional evidence relevant to the claims being decided.  
Medical opinion was obtained to determine the diagnosis and 
etiology of the Veteran's psychiatric complaints.

In February 2009, the Veteran specifically waived RO 
consideration of any previously unconsidered evidence and 
requested an immediate adjudication of these claims.  As the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for depressive disorder is granted.

The claim of entitlement to TDIU is dismissed.



REMAND

The Veteran claims entitlement to SMC based upon the need for 
aid and attendance or being housebound.  He also seeks 
entitlement to SMC benefits under 38 U.S.C.A. § 1114(s), 
based on his 100 percent rating for cirrhosis of the liver 
and additional service-connected disability or disabilities 
ratable 60 percent or more.  As indicated above, the Board 
has granted service connection for a depressive disorder as 
secondary to service-connected hepatitis C.   

As addressed in the Introduction, the Veteran has pending 
service connection claims for osteoporosis, hypogonadism, 
chronic anemia, renal insufficiency, a skin disorder, muscle 
and joint pain, and a gastrointestinal disorder as secondary 
to service-connected hepatitis C.

The Board regrets any further delay in adjudicating the SMC 
claim, but it cannot reach this issue on appeal until the RO 
has had the opportunity to adjudicate the disability rating 
for the service-connected depressive disorder in the first 
instance, and the pending secondary service-connected 
disability claims.

Nonetheless, the Board notes that, prior to the liver 
transplant, the Veteran's treating VA physician indicated 
that the Veteran had the need for aid and attendance of 
another due to hepatic encephalopathy.  The records do not 
reflect any manifestations of hepatic encephalopathy after 
the liver transplant, but do include VA clinician reports 
that the hepatitis C has recurred despite the liver 
transplant and has resulted in multiple complications.  In 
light of the above, the Board finds that medical examination 
is also necessary to decide the claim. 

Finally, in a statement received in June 2008, the Veteran 
expressed disagreement with the RO assignment of an initial 
20 percent rating for hepatitis C.  This constitutes a timely 
notice of disagreement (NOD) with the RO's January 2008 
rating decision.  As such, this claim must be remanded to the 
RO for issuance of a statement of the case (SOC).  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
of VA treatment for his service-connected 
disorders since January 2008.

2.  The Veteran should be afforded a VA 
aid and attendance examination.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.

The examiner is requested to identify all 
current manifestations of the Veteran's 
service-connected hepatitis C status post 
liver transplant and depressive disorder.

Thereafter, the examiner should discuss 
whether the Veteran, as a result of 
service-connected hepatitis C status post 
liver transplant and depressive disorder, 
is under an incapacity that requires care 
and assistance on a regular basis to 
protect him from the hazards or dangers 
incident to his daily environment.  The 
examination should also mention whether 
the following factors are present: 
inability of Veteran to dress himself or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliance which by reasons of the 
particular disability cannot be done 
without aid; inability of the Veteran to 
feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness; or inability to 
tend to the wants of nature.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

4.  Thereafter, the RO should adjudicate 
all pending service connection claims, to 
include the Veteran's claimed 
complications of osteoporosis (secondary 
to immunosuppression therapy with VA 
prescribed Prednisone), hypogonadism, 
chronic anemia, renal insufficiency, a 
skin disorder, muscle and joint pain, and 
a gastrointestinal disorder.  If any claim 
is denied, the Veteran should be notified 
of the decision and his appellate rights.

5.  The RO must provide the Veteran an SOC 
with respect to his claim for an initial 
rating greater than 20 percent for 
hepatitis C.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to SMC based on 
the need for aid and attendance of another 
person, on housebound status or under 
38 U.S.C.A. § 1114(s).  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and afforded the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


